DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Dryja on 05/09/2022.
The application has been amended as follows: 
-Claims  2 and 12-15 have been canceled.
-Claims 4 and 6, line 1, the term “claim 2” has been changed to --claim 1--.
	-Claim 1 has been amended as follows:
--1 (amended). A cutter assembly for a printable medium comprising: 
a cutter to cut the printable medium; 
a trench adjacent to the cutter; and 
a trench cover, the trench cover at least partially covering the trench and being movable between 
- a supporting configuration to support the printable medium, and 
- an open configuration to receive portions of the printable medium in the trench; 
wherein the cutter assembly comprises an elastic element for biasing the trench cover towards the supporting configuration; 
wherein the cutter comprises an engaging element; 
wherein the engaging element engages the trench cover to move the trench cover from the supporting configuration towards the open configuration; 
wherein the cutter is adapted to move along the trench in a cutting direction; and wherein the engaging element engages the trench cover when the cutter moves or cuts the printable medium.--
The following is an examiner’s statement of reasons for allowance: claims 1 and 7 are allowable for setting forth a cutting assembly for a printable medium comprising a cutter, a  trench adjacent to the cutter, and a trench cover partially covering the trench and being movable between a supporting configuration to support the printable medium and an open configuration to receive portions of the printable medium in the trench, wherein the cutter assembly comprises an elastic element for biasing the trench cover towards the supporting configuration, wherein the cutter comprises an engaging element, wherein the engaging element engages the trench cover to move the trench cover from the supporting configuration towards the open configuration, and wherein the engaging element engages the trench cover when the cutter moves or cuts the printable medium.
For example, JP2007-022070 teaches a cutting assembly for a printable medium comprising a cutter 94A, a  trench adjacent to the cutter, and a trench cover 110 partially covering the trench and being movable between a supporting configuration to support the printable medium and an open configuration to receive portions of the printable medium in the trench.
However, JP2007-022070 does not teach wherein the cutter assembly comprises an elastic element for biasing the trench cover towards the supporting configuration, wherein the cutter comprises an engaging element, wherein the engaging element engages the trench cover to move the trench cover from the supporting configuration towards the open configuration, and wherein the engaging element engages the trench cover when the cutter moves or cuts the printable medium.
The trench cover 110 is movable between a supporting configuration to support the printable medium and an open configuration to receive portions of the printable medium in the trench based upon signals from a sensor 95 instead of the contact between the engaging element of the cutting and the trench cover when the cutter moves or cuts the printable medium.  Furthermore, since the trench cover 110 responds to the sensor 95, there is no motivation to provide an elastic element for biasing the trench cover towards the supporting configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting assemblies of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724